DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Status of the Claims
The status of the claims as of the response filed 8/16/2021 is as follows: Claims 3, 9-10, 13, and 19-20 remain cancelled. Claims 1, 4, 6, 8, 11, 14, 16, and 18 are currently amended. Claims 2, 5, 12, 15, and 17 are as previously presented. Claim 7 is original. Claim 21 is new. Claims 1-2, 4-8, 11-12, 14-18, and 21 are currently pending in the application and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Response to Amendment
Claim Objections
Claims 8 and 18 have been amended to sufficiently correct the objectionable language identified 
Rejection Under 35 USC 112(b)
Claims 4, 6, 14, and 16 have been amended to clarify the indefinite elements such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 103
The amendments made to the claims do not substantially alter the scope of the invention, and the combination of prior art references used to reject the claims are upheld as explained in more detail below. 

Response to Arguments
Rejection Under 35 USC 103
On pages 8-10 of the Remarks filed 8/16/2021 Applicant argues that the cited prior art does not adequately teach determining features predictive of positive, false positive, and negative medical diagnoses; generating a consolidated dictionary by associating the feature with a plurality of classifiers each associated with a medical code; and determining at least one classifier to assign to a received medical record by utilizing the consolidated feature dictionary. Applicant further notes on page 10 that “claim 1 itself is not directed to ‘iteratively training a classifier’ as described on Page 9 of the Office Action as being allegedly recited in the prior art of record. Rather, the dictionary of Claim 1 is generated and utilized to determine at least one classifier to assign to a medical record.” Applicant’s arguments are fully considered, but are not persuasive.
Regarding Applicant’s assertion that Bi “is concerned with more-accurately applying ICD-9 codes” and “employs a weighted scheme to ‘balance positive and negative examples’” but “does not describe that positive and negative examples/feature vectors are associated with positive and negative medical diagnoses, as recited in Claim 1” (Remarks Pg 9, emphasis original), Examiner notes that use of positive and negative examples when training a medical coding classifier as in Bi amounts to use of first and second labeled datasets associated with positive and negative medical diagnoses because they provide insight regarding the features associated with positive and negative examples of each medical code (i.e. medical diagnosis). Accordingly, this reference does teach the limitation at issue.
Regarding Applicant’s assertion that Simard “is silent as to determining features predictive of a 
	For the reasons outlined above, the combination of references cited in the previous Office Action is upheld, as explained in more detail in the updated 35 USC 103 rejections below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of several prior-filed applications, Application Nos. 13/747336, 61/590330, 13/223228, and 61/379228, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the above applications do not provide adequate support for the following limitations of the independent claims: receiving three datasets representing positive, false positive, and negative medical 
The claims are therefore not entitled to the priority dates of the previously filed applications that do not provide sufficient written description under 35 USC 112(a). The effective filing date of the instant claims is considered to be the filing date of the ‘003 provisional patent: 7/29/2016. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 1, 4-8, 11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 20060184475 A1) in view of Bi et al. (US 20080288292 A1) and Simard et al. (US 20150019463 A1). 
Claims 1 and 11
Krishnan teaches a computerized method for generating classifiers implemented using an automated classifier computer system comprising processor in communication with a memory (Krishnan [0022]-[0023], noting a computer system with a processor 12 and memory 14), the method comprising: 
receiving labeled training data associated with medical diagnoses (Krishnan [0017], noting “a training set… a label or ground truth is recorded”; see further [0033]-[0034]);
determining features predictive of a medical diagnosis (Krishnan [0033]-[0034], [0043], noting training data that includes patient records with a plurality of extracted features and their corresponding ground truth labels are used to train a classifier; the labels are medical diagnoses as noted in [0027] such that the training is considered to determine features predictive of a medical diagnosis);
generating a consolidated feature dictionary by associating the  classification (Krishnan [0020], [0024], [0054], noting many classifiers are constructed based on varied combinations of a set of N possible features of a patient record; the classifiers are stored in a bank (i.e. a consolidated feature dictionary, in accordance with Applicant’s use of this term in at least paras. [0028], [0052], [0077], [0082], etc. of the specification) along with their respective subset of identified features. See further [0062], noting “the assigned classifier classifies the patient record as a function of all or some of the available features of the current patient record. A processor automatically classifies between a normal state and one or more disease states…. The ; 
receiving a digital medical record from an electronic records system (Krishnan [0050], noting “data for a new patient record is obtained”; see further [0029], noting “The memory 14 stores a patient record…. The patient record resides in or is extracted from different sources or a single source” indicating that the record is electronic and could be obtained from a source, e.g. an electronic records system); 
identifying features in the digital medical record in a backend processor (Krishnan [0051], noting “Features are extracted from the patient record”; see further [0040]-[0041], noting “Information is automatically extracted from patient data records, such as both structured and un-structured records…. Instructions cause the processor 12 to determine a list of features available from data for the current patient”); and 
determining at least one classifier of the plurality of classifiers to assign to the digital medical record by utilizing the consolidated feature dictionary (Krishnan [0051]-[0052], noting “A knowledge base of possible features, such as features available in all or most of the patient records in a training set or features indicated as making a diagnosis more or less probably based on studies or medical knowledge, is compared against the current patient record…. In act 24, a processor assigns a classifier as a function of the available features for the current record”; because the classifiers are stored in the bank (i.e. dictionary), determining a classifier assignment for a classifier in the bank is considered equivalent to utilizing the consolidated feature dictionary) -2 -FILED VIA EFSUSSN 15/662,226Amendment dated January 21, 2021.
In summary, Krishnan teaches a computerized method that uses labeled medical records to train a set of classifiers with particular features to classify new patient records based on their extracted features. Krishnan also discloses that the training data used to train the classifiers may be updated (see [0048]), and that an iterative training process may be provided using any manner of classifier tuning to optimize classifier performance (see [0044], [0058]). Thus, the reference contemplates that the training process can be iterative, but fails to explicitly disclose that a particular iteration of the training process includes receiving three datasets associated with positive medical diagnoses, false positive medical diagnoses, and negative medical diagnoses, respectively; finding N, M, and P features predictive of positive, false positive, and negative medical diagnoses, respectively; nor associating these particular N, M, and P features into a consolidated feature dictionary for future classifications.
Krishnan also shows that the classifiers assign patient records to a classification that can represent a normal state or one or more disease states (see [0062]), but fails to explicitly disclose that such classifications are specifically medical codes. 
Bi teaches medical classifiers that classify medical records into classifications that are specifically associated with medical codes (Bi [0058], noting each trained classifier is targeted to a specific ICD-9 code). Additionally, each of the plurality of classifiers and its associated ICD code label are associated with a feature vector that can be negative feature vectors or positive feature vectors which are weighted and used for training (Bi [0020]-[0025], claims 10 & 13). Thus, Bi teaches training a plurality of classifiers by identifying features predictive of positive and negative medical diagnoses from various labeled datasets. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the classifiers of Krishnan to specify that each classifier is targeting a particular medical coding using learned positive and negative features from received labeled training sets as in Bi in order to apply supervised machine learning methods to an automatic medical record coding procedure so that a health care organization can significantly improve its performance and eliminate costly and inefficient manual processing of code assignments, thereby improving productivity and accuracy (as suggested by Bi [0008]). Targeting classifiers to medical codes specifically rather than just meaningful groupings of records as in Krishnan improves upon known techniques of medical record classification and facilitates the reduction or elimination of costly and inefficient manual coding processes (as suggested by Bi [0008]-[0009]). 
Thus, Krishnan in view of Bi teaches a method of iteratively training a classifier on identified features predictive of positive and negative medical diagnoses associated with particular medical codes. However, the combination still fails to explicitly disclose a third training dataset associated with false positive medical diagnoses, and finding M feature predictive of false positive medical diagnoses. However, Simard teaches that it is important for a classifier to be able to discriminate between true positive and false positive classifications, and that selection of appropriate features can provide this distinction (Simard [0134]). All selected features can then be included in a concept dictionary for purposes of classification to address any errors made by the machine-learning algorithm (Simard [0197]). It 
Regarding claim 11, Krishnan in view of Bi and Simard teaches an automated classifier computer system comprising a feature selector embodied on an analytics layer of a server system (Krishnan [0022]-[0023] & [0038], noting the system that implements the invention’s functions includes a processor, i.e. includes a feature selector embodied on an analytics layer of a server system) configured to perform substantially similar steps as recited in the method of claim 1, as explained above. 
Claims 4 and 14
Krishnan in view of Bi and Simard teaches the method and system of claims 1 and 11, respectively, and the combination further teaches wherein the first labeled dataset includes an evaluation dataset (Krishnan [0046], noting “The training data is used to determine the performance, such as using a leave one out approach”; see further [0058], noting “The classifier may be applied to the training data for tuning”; see also Bi [0057], noting documents are divided into training, validation, and test sets) and a training dataset (Krishnan [0012], noting “training a classifier from a sub-set of training data”; see further [0033]-[0034], noting “the memory 12 stored training data. The training data is a collection of two or more previously acquired patient records and corresponding labels or ground truths”; see also Bi [0057], noting documents are divided into training, validation, and test sets).  
Claims 5 and 15
Krishnan in view of Bi and Simard teaches the method and system of claims 4 and 14, respectively, and the combination further teaches wherein finding N features uses the training dataset (Krishnan [0017], [0033]-[0035], [0051]; see also Bi [0058]).  
Claims 6 and 16
Krishnan in view of Bi and Simard teaches the method of claim 4, and the combination further teaches identifying test features in the evaluation dataset (Krishnan [0012], noting “at least one feature is and matching the test features to the N features predictive of a positive medical diagnosis to determine at least one test classifier (Krishnan [0012], noting “training a classifier from a sub-set of training data, the sub-set free of information from the training data corresponding to the missing feature, and analyzing the patient record with the classifier”; see further [0024]; see further [0063], noting “A leave-one-out or another approach provides an indication of the performance of the classifier”; see also Bi [0058], noting the classifiers are tested on the test set).  
Claim 16 recites substantially similar subject matter to claim 6 and is also rejected as above. 
Claims 7 and 17
Krishnan in view of Bi and Simard teaches the method of claim 6, and the combination further teaches comparing the at least one test classifier to at least one known classifier for the evaluation dataset (Krishnan [0024], noting “A bank of classifiers associated with distinct feature sets are pre computed and stored. The processor 12 determines the classifier with the feature set most closely matching the available features of the current patient record”; see further [0044], noting “The obtained classifier may be optimized. Using manual input or user feedback, the classifier is tuned. Alternatively, automatic optimization is performed”; see further [0063], noting “A leave-one-out or another approach provides an indication of the performance of the classifier”).  
Claim 17 recites substantially similar subject matter to claim 7 and is also rejected as above. 
Claims 8 and 18
Krishnan in view of Bi and Simard teaches the method of claim 7. However, the combination does not explicitly disclose updating the N features if the at least one test classifier does not match the at least one known classifier. However, Krishnan recites updating feature information (Krishnan [0048], noting “a structured update or by accumulating some or all of the new patient records as part of the training date once an actual diagnosis or label is known,” see further [0057], noting “the training set is updated or cleaned-up by filling in the missing date using actual data or substitute value”). One of ordinary skill in the art at the time of filing would find it obvious to update the N features based on a variety of reasons including using actual data or substitute data that better match the patient record. 

Claim 18 recites substantially similar subject matter to claim 8 and is also rejected as above. 
Claim 21
Krishnan in view of Bi and Simard teaches the method of claim 1, and the combination further teaches receiving, at an interface of the automated classifier system, the first labeled dataset associated with positive medical diagnoses, the second labeled dataset associated with false positive medical diagnoses, and the third labeled dataset associated with negative medical diagnoses (Krishnan [0033], noting the training data is a collection of two or more previously acquired patient records and their corresponding labels (i.e. first, second, and third datasets associated with positive, false positive, and negative diagnoses when considered in the context of the combination); patient records can be input manually and/or determined automatically as noted in [0029] such that the training data records are considered to be received at an interface of the automated classifier system, e.g. a user interface for a user to manually input the records or a computer interface to automatically receive records from various sources).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Bi and Simard as applied to claims 1 and 11 above, in further view of “Feature Selection” from Wikipedia (hereinafter “Feature Selection”).
Claims 2 and 12
Krishnan in view of Bi and Simard teaches the method and system of claims 1 and 11, respectively, showing automated feature selection methods (Krishnan [0056], Bi [0063], Simard [0038]). However, the present combination fails to explicitly disclose that the feature selection methods include mutual information feature selection methods. However, Feature Selection notes that common measures of feature selection include mutual information and pointwise mutual information (Feature Selection, Pg 1, Introduction, third paragraph). It would have been obvious to one of ordinary skill in the art, before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neimeijer et al. (US 20160292856 A1) describes systems for training a medical diagnostic classifier by including positive, negative, and false positive samples in the training set. D’Souza et al. (US 20150356260 A1) describes techniques for training a medical record classifier with labeled examples. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
	
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626